DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 4 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a coefficient storage unit configured to store”, “a replacement deriving unit configured to derive”, and “an internal-load deriving unit configured to derive” in claim 1, “a coefficient storage unit configured to store” and “an upper-limit deriving unit configured to derive” in claim 2, and “a flight controller configured to perform” in claims 3 and 4.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
A review of the specification finds that the “coefficient storage unit”, the “replacement deriving unit”, the “internal-load deriving unit’ and the “upper-limit deriving unit” are included within “load calculator 170”.  However, the specification is silent with respect to any structure that performs the claimed functions.  For the purpose of the instant examination, the Examiner interprets the “load calculator” and the “flight controller” as generically recited computers.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
A coefficient storage unit configured to store, as a first coefficient associated with a concentrated load point in a target member and a target point in the target member, an internal load acting on the target point when a unit load acts on the concentrated load point in an axial direction corresponding to one of three orthogonal axes, and to store, as a second coefficient associated with the concentrated load point and the target point, an internal load acting on the target point when a unit moment acts on the concentrated load point around one of the three axes; 
	a replacement deriving unit configured to derive a replacement load and a replacement moment by replacing an external load acting on the target member with six force components acting on the concentrated load point; and 
an internal-load deriving unit configured to derive an internal load acting on any target point as a sum of a product of the first coefficient and the replacement load and a product of the second coefficient and the replacement moment when the external load acts on the target member.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “derive a replacement load and a replacement moment”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “replacement” in the context of the claim encompasses substituting one quantity in a mathematical equation with a different quantity, were the second quantity could be the result of a mathematical calculation of its own.
The limitation of “derive an internal load”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  The mathematical calculation, as described in the claim, is the addition of two multiplications, in the form a * b + c * d.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim includes the element of “a coefficient storage unit configured to store”.  As 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generically recited computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination, these elements do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Claim 2 is similar to claim 1, and adds an “upper-limit deriving unit” rather than the “replacement deriving unit” and “internal-load deriving unit”.  The “upper-limit deriving unit” is also interpreted as software running on a generically recited computer, 
The claim is not patent eligible.

Claims 3 ad 4 are similar to claims 1 and 2, and add the elements of “an aircraft” and “a flight controller”.  These elements do provide additional elements, but the elements are recited at a high level of abstraction and lack specific narrowing details regarding the construction or implementation of the aircraft or flight controller.  The “flight controller” has been interpreted as a generically recited computer which is recited at a high level of generality, and lacks specific narrowing details about the specificity of the computer.  The claim lacks detail about how the flight control uses the provided data to effect changes that can accomplish the stated goal.  The claims lack any detail about the type or composition of the “aircraft”, which could be a missile, a helicopter, or a multi-engine jet.  
The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al., US 2018/0362190 (hereinafter ' Chambers') in view of Das et al., US 2014/0168219 (hereinafter 'Das'). 

Regarding claim 1: Chambers teaches a load calculator ([0111 – 0115, Fig 12a, 12b]: discloses a motion planning module for an aircraft that includes analyzing loads) comprising: 
a coefficient storage unit configured to store [data necessary for calculating loads on an aircraft] ([0115]: discloses a load data storage module 1202 that stores “aerodynamic stability, structural stability, and structural strength”); 
a replacement deriving unit configured to derive a replacement load and a replacement moment by replacing an external load acting on the target member with six force components acting on the concentrated load point ([0116]: discloses a determination of the “local capability” of the aircraft component based on the state of the system) and 


Chambers is silent with respect to 
a first coefficient associated with a concentrated load point in a target member and a target point in the target member, an internal load acting on the target point when a unit load acts on the concentrated load point in an axial direction corresponding to one of three orthogonal axes, and to store, as a second coefficient associated with the concentrated load point and the target point, an internal load acting on the target point when a unit moment acts on the concentrated load point around one of the three axes;
derive a replacement load and a replacement moment by replacing an external load acting on the target member with six force components acting on the concentrated load point
derive an internal load acting on any target point as a sum of a product of the first coefficient and the replacement load and a product of the second coefficient and the replacement moment when the external load acts on the target member

Das teaches a method of modelling responses to a distributed aerodynamic load when flying an airplane ([0035, 0046, Fig 1]) that includes 

derive a replacement load and a replacement moment by replacing an external load acting on the target member with six force components acting on the concentrated load point ([0048, Fig 6A, 6B]: discloses points in the intermediate model that are only acted upon by forces in one dimension);
derive an internal load acting on any target point as a sum of a product of the first coefficient and the replacement load and a product of the second coefficient and the replacement moment when the external load acts on the target member ([0046, 0048]: discloses a model that uses only forces in the X and Y dimensions based on calculations of the loads, and the use of a torque arm 608 which the Examiner interprets as equivalent to a “moment”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chambers in view of Das to 

Regarding claim 2: Chambers teaches a load calculator ([0111 – 0115, Fig 12a, 12b]: discloses a motion planning module for an aircraft that includes analyzing loads) comprising: 
a coefficient storage unit configured to store [data necessary for calculating loads on an aircraft] ([0115]: discloses a load data storage module 1202 that stores “aerodynamic stability, structural stability, and structural strength”); 
an upper-limit deriving unit configured to derive an upper limit value for an external load ([0112]: discloses determining an physical capabilities of the aircraft, including safe airframe loading limits).

Chambers is silent with respect to 
a first coefficient associated with a concentrated load point in a target member and a target point in the target member, an internal load acting on the target point when a unit load acts on the concentrated load point in an axial direction corresponding to one of three orthogonal axes, and to store, as a second coefficient associated with the concentrated load point and the target point, an internal load acting on the target point when a unit moment acts on the concentrated load point around one of the three axes; and 
an upper-limit deriving unit configured to derive an upper limit value for an external load acting on the concentrated load point associated with the target point from 

Das teaches a method of modelling responses to a distributed aerodynamic load when flying an airplane ([0035, 0046, Fig 1]) that includes
a first coefficient associated with a concentrated load point in a target member and a target point in the target member, an internal load acting on the target point when a unit load acts on the concentrated load point in an axial direction corresponding to one of three orthogonal axes, and to store, as a second coefficient associated with the concentrated load point and the target point, an internal load acting on the target point when a unit moment acts on the concentrated load point around one of the three axes  ([0043]: discloses extracting a mesh and a set of boundary conditions from a finite element model, where the boundary conditions are interpreted as equivalent to the coefficients associated to the unit load and the concentrated load); and 
an upper-limit deriving unit configured to derive an upper limit value for an external load acting on the concentrated load point associated with the target point from an upper limit value for the internal load acting on the target point and the first coefficient and the second coefficient associated with the target point ([0037]: discloses a maximum strain allowed on a component)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Chambers in view of Das to 

Regarding claim 3: Chambers in view of Das teaches an aircraft comprising: 
the load calculator according to Claim 1 (Chambers: [0070]: aircraft processor 116); and 
a flight controller configured to perform flight control in such a manner that the internal load does not exceed a set upper limit value (Chambers: [0070, 0115, Fig 12b]: discloses a flight control system 120 in communication with the aircraft processors 116 that controls flight control surfaces and thrust, with the design goal of “safety-assured maneuvering”).

Regarding claim 4: Chambers in view of Das teaches an aircraft comprising: 
the load calculator according to Claim 2 (Chambers: [0070]: aircraft processor 116); and 
a flight controller configured to perform flight control in such a manner that the internal load does not exceed a set upper limit value (Chambers: [0070, 0115, Fig 12b]: discloses a flight control system 120 in communication with the aircraft processors 116 that controls flight control surfaces and thrust, with the design goal of “safety-assured maneuvering”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408) 918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.